Truly, J.,
delivered the opinion of the court.
Appellee, while walking between two railroad tracks on a cinder path constructed and maintained in the town of Cleveland by the appellant railroad company, within three hundred feet of a passenger depot, but more than fifty feet therefrom, was struck by a bar or other object protruding from an engine which was rapidly backing into the said passenger depot on a track which ran within fifty feet thereof, and while there was no employe walking in front of said engine to give warning. By this accident injuries were inflicted, for which suit was brought, and under the instructions of the court verdict and judgment were rendered in favor of appellee, awarding’ him compensation for the injuries suffered. From this judgment this appeal is prosecuted by the railroad company.'
*248Appellee was confessedly a mere licensee upon the occasion in question. He was on the premises of appellant upon his own errand, and upon no invitation of the appellant. The record here made presents the sole question whether one injured while so situate is entitled to recover compensatory damages under § 3519, Code 1892. It is insisted by appellant that the case now under consideration does not come within the purview of that statute, nor is it within the intendment of the legislature. The section in question is as follows: “It shall be unlawful to back a train of cars, or a part of a train, or an engine, into or along a passenger depot at a greater rate of speed than three miles an hour; and ¿very such train, part of a train, or engine backing into or along a passenger depot, and within fifty feet thereof, 'Shall, for at least three hundred feet before it reaches or comes opposite to such depot, be preceded by a servant of the railroad company on foot, not exceeding forty nor under twenty feet in advance, to give warning. Nor every injury inflicted by a railroad company while violating this section, the party injured may recover full damages without regard to mere contributory negligence.” It is contended that a reasonable construction of that statute, when considered in the light of the existing evil for which the legislature intended thereby to prescribe a remedy, does not embrace the case of a person situate as was appellee, even though injured. In this connection it must be noted that the language of the section says that a railroad company shall be liable “for every injury” inflicted while violating this section, and that “the party injured” may recover full damages. In Railroad v. Carter, 77 Miss., 511 (27 South., 993), interpreting a similar statute where it was sought to have the court limit the scope of the statute to certain classes of persons, it was said that this court would not undertake to restrict the effect of a statute .which, by broad and general terms, included every class of persons; and- that to hold a statute general in its terms was only applicable to certain cases would be “judicial legislation.’’ *249It should further be observed that in Railroad Company v. McCalip, 76 Miss., 367 (25 South., 166), this court, in construing this identical section, held that it granted the action and the remedy to all classes of persons, whether citizens engaged in their ordinary and lawful business, intending passengers, idlers, or tramps. We see no reason to think it the design of the legislature to restrict the protection intended to be afforded by the section now under review to any special class of persons. It was a legislative recognition of the fact that passenger depots and the grounds adjacent thereto are always liable and likely to be much frequented, where constant watchfulness is required to prevent injury and loss of life.
It is further argued by appellant that the circumstances attendant upon the injury in the instant case are such as to brand the conduct of the appellee as grossly negligent; that he was walking through a railroad yard, upon a dark night, where there were no lights displayed, and amid atmospheric conditions which prevented the use of his eyesight in order to ward off approaching danger, or to see that such danger was imminent. The code section being considered says “the party injured may recover full damages without regard to mere contributory negligence.” In viewing the conduct of appellee, it should he borne in mind, in addition to the facts relied upon by appellant, that he was thoroughly familiar with his surroundings; that he and the public generally had for many years continuously, and with the knowledge and implied consent of the employes of appellant, used the cinder path through the railroad yard on which he was injured as a public walkway in passing from one portion of the town to another; that he was not in a place of obvious danger; he was not on the roadbed of any track, but was injured by a bar or other object negligently permitted to protrude from the engine. If appellee received the injury complained of within the limits prescribed by the section in question, we hold that he does come within its provisions, and that his conduct did not evince such pal*250.pable and gross negligence as would authorize a trial judge to grant a peremptory instruction against him on that ancount.
The remaining and strongly urged contention of appellant is that sec. 3549 does not apply to injuries occurring more than fifty feet from a passenger depot, and, as the injury in question did happen more than that distance from a passenger depot, appellee is not entitled to recover under the terms of the statute. In support of this proposition, an expression in the opinion of this court in the case of Railroad v. McCalip, supra, is relied on. The point now being considered was not involved in the. McCalip' case, for there the injury occurred upon a crossing which was within fifty feet of a passenger depot, and in that case the railroad company sought to escape liability under the plea that the section did not apply to injuries at crossings, but was designed for the protection of intending passengers. That Was thé exact and only necessary point of decision, though it is true that during the course of that opinion it was stated that •this section was designed to establish a new rule for the projection of the public generally within the prescribed limits of fifty feet. We must, however, in construing the section in reference to the question now presented, consider it as a whole, bearing in mind the cardinal rule of interpretation that all parts of a statute must be so construed, if possible, as to make them harmonize as an entirety. Will the interpretation placed upon the section by appellant fulfill the requirements of this •rule? We think not. To our minds, the manifest meaning of the section is that where a train, part of a train, or engine is backing into or along a passenger depot, “and within fifty feet thereof,” the distance so mentioned refers solely to the question of whether or not the track on which such train is backing comes within the stated distance of the depot. 'Any other construction would have the effect of absolutely annulling thát clause which requires that an employe of the company shall walk in front of the train to give Warning “for at least three hundred feet before it reaches or comes opposite to such *251depot.” Why the provision that an employe shall- walk in front of every backing train for at least three hundred feet before it approaches the depot, if the company would only be 'liable for injuries occurring within fifty feet of the depoii? What meaning can be given to that clause other than that this requirement is placed upon railroad companies because of the fact, known of all men, that persons called, perhaps by business, on the railroad yards and grounds surrounding passenger depots, are often exposed to danger from switching trains, and this regulation was devised for their protection? It is well known that some of the coaches transported in the long trains of the present day must of necessity stop for passengers to embark and disembark in places more than fifty feet from a passenger depot, and yet in close, if not dangerous, proximity to other trains; that the numerous and varied needs of modern railroad travel and traffic require many people in the ordinary. course of their legitimate vocations to visit the crowded premises of the railroad companies near, but more than fifty feet from, their passenger depots, amid such surroundings that eternal vigilance is the price of safety. The construction contended for by appellee would deprive all such persons of the benefit of the rule which was designed to protect them. In our judgment, such a construction would contradict the plain terms of the statute, would do violence to the manifest legislative intent, and would render the law ineffective, and to a great degree inoperative. The regulation is a wise one, intended to preserve and protect human life and limb, and should be given full scope, in accordance with its plain meaning, not restricted by strained interpretation.
'After careful consideration we are of the opinion that sec. 3549 was intended for the protection of all persons injured within three hundred feet of a passenger depot, where the injury was caused by a backing train, part of a train, or engine, on a track which passes into or along a passenger depot within fifty feet thereof, and was designed to discourage the *252reckless practice of backing trains without warning on premise's generally frequented by numerous persons, by imposing liability on railroad companies for all infractions of tbe rule thereby established, and allowing all persons injured to recover full damages without reference to mere contributory negligence. No other construction, in our judgment, will effectually harmonize the several provisions of this section.

Affirmed.